DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I with species A7 in the reply filed on October 28, 2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because contrary to Applicants’ contention, the search fields for the invention groups and species are not co-extensive.  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies) and the prior art applicable to one invention would not likely be applicable to another invention.  Moreover, applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 28, 2022.

Claim Rejections - 35 USC § 112
Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear what is meant by the confusing language “when Rf1 represents an oxygen atom, Rf2 also represents the oxygen atom to form a carbonyl group together with the carbon atom bonded therewith”.
In claim 2, it is unclear how structures (1)-2, (1)-3 and (1)-4 contain “one or more fluorine atoms” for the embodiments wherein Rf5, Rf6 or Rf7 each represent an alkyl group.  That is, it is not seen how the structures wherein Rf5, Rf6 or Rf7 represent an alkyl group define a silver salt that is fluorinated.
In claim 2, inasmuch the structures (1)-2, (1)-3 and (1)-4 represent alternatives, i.e., the presence of all three structures is not required, it is unclear how the confusing recitation “provided that one or more fluorine atoms are contained” defining Rf5, Rf6 and Rf7 further limits the claimed subject matter.  
In claims 3 and 4, it is unclear how the formulas wherein a1, a2, a3, a4, a5, a6 or a7 are zero represent a “repeating” unit.
In claims 3 and 4, inasmuch the repeating units (A1) to (A7) represent alternatives, i.e., the presence of all the repeating units is not required, it is unclear how the confusing recitation “0˂a1+a2+a3+a4+a+a6+a7 ≤ 1.0” further limits the claimed subject matter.  
In claims 3 and 4, inasmuch the repeating units (A5), (A6) and (A7) represent alternatives, i.e., the presence of all three repeating units is not required, it is unclear how the confusing recitation “provided that one or more fluorine atoms are contained” defining Rf5, Rf6 and Rf7 further limits the claimed subject matter.  
In claims 3 and 4, it is unclear how the structures (A5), (A6) and (A7) wherein Rf5, Rf6 or Rf7 represent an alkyl group silver salt that is fluorinated.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0025293 (Feiring).
Feiring discloses a silver exchanged fluorinated ionomer that is a copolymer including repeating units of (i) a polymerized derivative of a perfluorinated cyclic or cyclizable monomer and (ii) a sulfonic acid fluorinated vinylether compound in which the acid moiety is exchanged with silver (e.g., abstract, [0015-0016], [0042], examples, claims). 
As to claim 1, Feiring specifically discloses the silver metal ion exchanged ionomer of formula (2), which meets the presently claimed polymer compound having a repeating unit that contains a silver salt of fluorosulfonic acid.  Inasmuch as Feiring’s composition comprising the silver metal ion exchanged ionomer of formula (2) meets the presently claimed composition in terms of the polymer compound, it is reasonably believed that it would inherently possess the same bio-electrode properties and use because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Feiring.

As to claim 2, Feiring’s silver metal ion exchanged ionomer of formula (2) meets the presently claimed polymer compound having a repeating unit having structure (1)-1 wherein Rf1, Rf2, Rf3 and Rf4 each represent a fluorine atom.
Feiring anticipates the above-rejected claims in that it is reasonably believed that the silver metal ion exchanged ionomer of formula (2) meets the presently claimed polymer compound having a repeating unit that contains a silver salt of fluorosulfonic acid.  In the alternative, it would have been obvious to one having ordinary skill in the art to use a silver metal ion exchanged ionomer of formula (1) wherein the -X-Y-M moiety represents a silver salt of fluorosulfonimide or fluorosulfonamide (e.g., [0035]) with the reasonable expectation of success.
Claims 1-4 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2017/0130071 (Hatakeyama).
Hatakeyama discloses a conductive material useful as an electrode including (A) a polymer having a conjugated double bond, (B) a dopant polymer containing a fluorinated sulfonic acid and one or more repeating units selected from the depicted “a1” to “a4” formula and (C) one or more silver salts.  
As to claim 1, it is reasonable believed that the reaction of Hatakeyama’s dopant polymer containing a fluorinated sulfonic acid with the silver salt will result in the H atom of the SO3H being replaced by a silver ion, engendering an ionic polymer with a repeating unit containing a silver salt of fluorosulfonic acid (meets the presently claimed polymer compound having a repeating unit that contains a silver salt of fluorosulfonic acid).  Inasmuch as Hatakeyama’s composition meets the presently claimed composition in terms of the polymer compound, it is reasonably believed that it would inherently possess the same bio-electrode properties and use because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Hatakeyama.
As to claim 2, Hatakeyama’s resultant ionic polymer with a repeating unit containing a silver salt of fluorosulfonic acid meets the presently claimed polymer compound having a repeating unit having structure (1)-1 or (1)-2.
As to claims 3 and 4, Hatakeyama’s resultant ionic polymer with a repeating unit containing a silver salt of fluorosulfonic acid meets the presently claimed polymer compound having a repeating unit (A1) to (A5).
Hatakeyama anticipates the present claims in that it is reasonably believed that the dopant polymer containing a fluorinated sulfonic acid converts into an ionomer by contacting with the silver salt.  In the alternative, it would have been obvious to one having ordinary skill in the art to formulate Hatakeyama’s dopant polymer from a monomer “a1” per [0050] wherein the X+ is a silver ion with the reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Applications 17/155845, 17/195004, 17/516022 and 17/560033.. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applications claim a bio-electrode composition comprising an ionic polymer that is the same as the presently claimed polymer compound.  The claims, as presently recited, are open to the inclusion of non-specified materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765